Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 24, 2019

                                       No. 04-19-00138-CV

                                    IN RE E. D. D., A CHILD,

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA02283
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief originally was due to be filed on April 22, 2019. Neither the brief
nor a motion for extension of time to file the brief was filed by the deadline.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id. It is therefore ORDERED that appellant’s appointed appellate attorney file appellant’s
brief in this appeal no later than fourteen (14) days from the date of this order. If the brief is not
filed by such date, this appeal will be abated to the trial court for a hearing to determine if new
appellate counsel should be appointed and to consider whether sanctions are appropriate.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court